                Case 8:18-cr-00256-JVS Document 46 Filed 06/29/20 Page 1 of 6 Page ID #:282

                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 18-256-JVS

 Defendant           Duy Duc Nguyen                                          Social Security No. 0         1   8     7
 akas:   None                                                                (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.           06     29      2020

  COUNSEL                                                               Andrea Jacobs, DFPD
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Wire Fraud in violation of 18 USC § 1343 as charged in Count 1 of the Indictment

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of: 30   months on Count 1 of the Indictment

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $1,812,331.51 pursuant to 18 U.S.C. §
3663A.

Defendant shall pay restitution in the total amount of $1,812,331.51 pursuant to 18 U.S.C. §3663A to victims as
set forth in a separate victim list prepared by the probation office which this Court adopts and which reflects the
Court's determination of the amount of restitution due to each victim. The victim list, which shall be forwarded
to the fiscal section of the clerk's office shall remain confidential to protect the privacy interests of the victims.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution
remains unpaid after release from custody, nominal monthly payments of at least 10% of defendant's gross
monthly income but not less than $100, whichever is greater, shall be made during the period of supervised release
and shall begin 30 days after the commencement of supervision. Nominal restitution payments are ordered as the
Court finds that the defendant's economic circumstances do not allow for either immediate or future payment of
the amount ordered.

Pursuant to 18 U.S.C. § 3664(j)(1), Zurich Holding Company of America, Inc. shall begin receiving payment only
after victim Milan Capital Management, Inc. has been fully compensated for its loss.


CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 6
                Case 8:18-cr-00256-JVS Document 46 Filed 06/29/20 Page 2 of 6 Page ID #:283

 USA vs.     Duy Duc Nguyen                                         Docket No.:   SACR 18-256-JVS

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does
not have the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to
18 U.S.C. § 3612(g).

The defendant shall comply with General Order No. 20-04 except for standard condition #14.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that
he is unable to pay and is not likely to become able to pay any fine in addition to restitution.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Duy Duc
Nguyen, is hereby committed on Count 1of the Indictment to the custody of the Bureau of Prisons for a term of
30 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3) years
under the following terms and conditions:

              1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                 Services Office and General Order 20-04, including the conditions of probation and supervised
                 release set forth in Section III of General Order 20-04, but excluding Condition 14 in Section I of
                 that Order.

              2.     The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
                     submit to one drug test within 15 days of release from custody and at least two periodic drug tests
                     thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

              3.     The defendant shall participate in an outpatient substance abuse treatment and counseling program
                     that includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The
                     defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
                     medications during the period of supervision.

              4.     As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-
                     ordered treatment to the aftercare contractors during the period of community supervision. The
                     defendant shall provide payment and proof of payment as directed by the Probation Officer. If the
                     defendant has no ability to pay, no payment shall be required.

              5.     During the period of community supervision, the defendant shall pay the special assessment and
                     restitution in accordance with this judgment's orders pertaining to such payment.

              6.     The defendant shall not be employed in any capacity wherein the defendant has custody, control,
                     or management of the defendant's employer's funds.

              7.     The defendant shall cooperate in the collection of a DNA sample from the defendant.

              8.     The defendant shall apply all monies received from income tax refunds, lottery winnings,
                     inheritance, judgments and any other financial gains to the Court-ordered financial obligation.

CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 2 of 6
                Case 8:18-cr-00256-JVS Document 46 Filed 06/29/20 Page 3 of 6 Page ID #:284

 USA vs.     Duy Duc Nguyen                                                          Docket No.:      SACR 18-256-JVS



              9.     The defendant shall submit his person, property, house, residence, vehicle, papers, computers (as
                     defined in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage
                     devices or media, email accounts, social media accounts, cloud storage accounts, or other areas
                     under the defendant’s control, to a search conducted by a United States Probation Officer or law
                     enforcement officer. Failure to submit to a search may be grounds for revocation. The defendant
                     shall warn any other occupants that the premises may be subject to searches pursuant to this
                     condition. Any search pursuant to this condition will be conducted at a reasonable time and in a
                     reasonable manner upon reasonable suspicion that the defendant has violated a condition of his
                     supervision and that the areas to be searched contain evidence of this violation.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance
abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further
redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of the
sentencing judge.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at
or before 12 noon, on September 25, 2020. In the absence of such designation, the defendant shall report on or
before the same date and time, to the United States Marshal located at the United States Court House, 411 West
Fourth Street, Santa Ana, CA 92701-4597. Bond is ordered exonerated on surrender.

Defendant is advised of his appeal rights. The Court recommends that the defendant be housed at a facility in
Southern California, preferably the Camp at Lompoc.

On the Government’s motion, Counts 2-6 of the Indictment are ordered DISMISSED.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and Supervised Release
 within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of supervision, and at any time during
 the supervision period or within the maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




                       June 29, 2020
            Date                                                         U. S. District Judge James V Selna

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                         Clerk, U.S. District Court




            June 29, 2020                                         By     Lisa Bredahl
            Filed Date                                                   Deputy Clerk




CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 3 of 6
                Case 8:18-cr-00256-JVS Document 46 Filed 06/29/20 Page 4 of 6 Page ID #:285

 USA vs.     Duy Duc Nguyen                                                            Docket No.:      SACR 18-256-JVS


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                      While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant must not commit another federal, state, or local            9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                          in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal                convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a               officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                      the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                    that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by              rehabilitation;
       the court or probation officer;                                           10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                    purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation                controlled substance, or any paraphernalia related to such substances,
       officer;                                                                        except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation       11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment               arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;              12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation               destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before     13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                   enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;                 permission of the court;
 7.    The defendant must permit the probation officer to contact him or         14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation               persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and             those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                                confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by                such notifications;
       the probation officer for schooling, training, or other acceptable        15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                 implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                        criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                           defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in the
                                                                                       most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                            Page 4 of 6
                Case 8:18-cr-00256-JVS Document 46 Filed 06/29/20 Page 5 of 6 Page ID #:286
             The defendant must also comply with the following special conditions (set forth below).


                        STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

            The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution is paid
 in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and
 delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses completed before April 24,
 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the balance as directed
 by the United States Attorney’s Office. 18 U.S.C. § 3613.

             The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence address
 until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

            The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the defendant’s economic
 circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such
 notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or restitution
 under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                      States is paid):
                                 Non-federal victims (individual and corporate),
                                 Providers of compensation to non-federal victims,
                                 The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

                     CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

             As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report inquiries;
 (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with supporting documentation
 as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open any line of credit without prior approval
 of the Probation Officer.

           The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds must be
 deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any business accounts,
 must be disclosed to the Probation Officer upon request.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without approval of the
 Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                       These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 5 of 6
                Case 8:18-cr-00256-JVS Document 46 Filed 06/29/20 Page 6 of 6 Page ID #:287
 USA vs.      Duy Duc Nguyen                                                             Docket No.:       SACR 18-256-JVS




                                                                            RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                               to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                            to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                            United States Marshal



                                                                     By
             Date                                                           Deputy Marshal




                                                                          CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my legal custody.

                                                                            Clerk, U.S. District Court



                                                                     By
             Filed Date                                                     Deputy Clerk




                                                        FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


          (Signed)
                     Defendant                                                              Date




                     U. S. Probation Officer/Designated Witness                             Date




CR-104 (wpd 10/18)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 6 of 6
